Exhibit 10.18

 

UNISYS CORPORATION

ELECTED OFFICER PENSION PLAN

AS AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2005

 

ARTICLE I

 

PURPOSE

 

1.01 The Unisys Corporation Elected Officer Pension Plan (the “Plan”) has been
adopted by Unisys Corporation (the “Company”) to provide a minimum level of
retirement benefits for elected Officers (as defined in Section 2.12 below) of
the Company. The Plan is effective June 1, 1988 and applies to any elected
Officer or other eligible employee of the Company who terminates employment on
or after that date. This document is a restatement that includes all amendments
made through January 1, 2005. Prior to June 1, 1988, elected Officers of the
Company were provided executive pension benefits under the Unisys Corporation
Supplemental Executive Retirement Income Plan - Part IV or the Sperry
Corporation Executive Pension Plan. Officers who terminated employment prior to
June 1, 1988 will receive executive pension benefits, if any, under the terms of
the prior plan in effect on their termination date.

 

ARTICLE II

 

DEFINITIONS

 

2.01 “Board” shall mean the Board of Directors of Unisys Corporation.

 

2.02 “Company” shall mean Unisys Corporation, a Delaware corporation.

 

2.03 “Company Plan” shall mean the Unisys Pension Plan.

 

2.04 “Committee” shall mean the Compensation Committee of the Board.

 

2.05 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

2.06 “Credited Service” shall mean the Participant’s Credited Service, as
defined in Article IV.



--------------------------------------------------------------------------------

2.07 “Disability” shall refer to a Participant who is determined by the
Committee or its designee to be unable to perform, because of injury or
sickness, each of the regular duties of the Participant’s occupation for a
period of up to 24 months. After 24 months, the Participant will continue to be
considered Disabled if the Committee or its designee determines that the
Participant cannot perform each of the regular duties of any gainful occupation
for which he or she is fitted by training, education or experience.

 

2.08 “Effective Date” shall mean June 1, 1988.

 

2.09 “Final Average Compensation” shall mean the Participant’s Final Average
Compensation, as defined in the Company Plan, except that any salary amounts
deferred under an arrangement approved by the Board not included by the Company
Plan and any amounts excluded from consideration under the Company Plan due to
the application of Section 401(a)(17) of the Code shall be included in the
calculation of Final Average Compensation in the month in which such amounts
were or would otherwise have been paid; provided, however, that no more than the
most recent five annual bonus amounts (whether paid or deferred) shall be
included in the calculation of Final Average Compensation.

 

2.10 “Employee” shall mean any person employed by Unisys Corporation or one of
its subsidiaries.

 

2.11 “Key Employee” shall mean (i) an officer of the Company or its affiliates
having annual compensation greater than $130,000 (adjusted for inflation and
limited to 50 employees), (ii) a five percent owner of the Company and its
affiliates, or (iii) a one percent owner of the Company and its affiliates who
has annual compensation from the Company and its affiliates greater than
$150,000, as determined by the Committee in a manner consistent with the
regulations issued under section 409A of the Code.

 

2.12 “Officer” shall mean any officer of the Company elected by the Board, but
excluding assistant officers, appointed officers or the general auditor.

 

2.13 “Participant” shall mean any person entitled to participate in this Plan
under Article III.

 

2.14 “Plan” shall mean the Unisys Corporation Elected Officer Pension Plan, as
set forth herein and as hereafter amended.

 

2.15

“Primary Social Security Benefit” shall mean the annualized amount calculated
according to the rules for computing the primary social security benefit payable
to a Participant upon attainment of Social Security Retirement Age under the
Federal Social Security Act as in effect at the time the Participant retires. In
the event that a Participant retires prior to attainment of eligibility for
Social Security benefits,



--------------------------------------------------------------------------------

 

the Participant’s Primary Social Security Benefit shall be deemed to be 80% of
the Primary Social Security Benefit payable at Social Security Retirement Age.
In the event the Participant retires after attainment of eligibility for Social
Security benefits, but before Social Security Retirement Age, the Primary Social
Security Benefit shall be deemed to be an amount prorated between the benefit
payable at Social Security Retirement Age and 80% of such amount. For purposes
of this calculation, it will be assumed that the Participant has no earnings for
Social Security purposes beyond the date of retirement.

 

2.16 “Supplemental Plan” shall mean the Unisys Corporation Supplemental
Executive Retirement Income Plan-Article I, as amended and restated effective
January 1, 2005, and as amended from time to time.

 

2.17 “Change in Control” means any of the following events:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2.17; or

 

  (b) Individuals who, as of May 25, 1995, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to such
date whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or



--------------------------------------------------------------------------------

  (c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

  (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

2.18 “Date of an Insolvency” shall mean the date on which the Company (i)
voluntarily files a petition under the United States Bankruptcy Code, (including
a petition for Chapter 11 reorganization) or (ii) has filed involuntarily
against it a petition under the United States Bankruptcy Code and an Order for
Relief is entered thereon.

 

Unless otherwise specified, capitalized words and phrases used in this Plan
shall have the same meaning as such words or phrases when used in the Company
Plan.



--------------------------------------------------------------------------------

ARTICLE III

 

PARTICIPATION AND VESTING

 

3.01 Participation

 

An Officer shall become a Participant in the Plan on the later of (i) the
Effective Date or (ii) the effective date on which the Officer is elected to
officer status by the Board.

 

3.02 Vesting

 

  (a) Each Participant shall acquire a vested right to a retirement benefit
calculated in accordance with Article V on the earliest to occur of the
following:

 

  (1) the date on which the Employee attains age 55 and completes 10 years of
Credited Service, provided that the Employee is or becomes an Officer on or
after such date; or

 

  (2) the date on which occurs a Change in Control or the Date of an Insolvency,
provided the Employee is an Officer on such date; or

 

  (3) for an Employee who is or becomes an Officer on or after January 1, 1997
and before July 19, 2001, the date on which the Employee attains age 50 and
completes 5 years of Credited Service, provided that the Employee is employed by
the Company or an Affiliated Company on or after December 31, 1998; or

 

  (4) The date specified in a written agreement between a Participant and the
Company, provided that for agreements entered into on and after May 22, 1997,
such agreements must be approved by the Committee.

 

  (b) A Participant who (i) retires from active employment or terminates
employment due to Disability or death, or (ii) retires from active employment or
terminates employment with the Company due to death or Disability within twelve
months of ceasing to be an Officer, shall be eligible, upon application, to
receive the retirement and surviving spouse benefits provided in Article V
below.

 

  (c)

A former Officer who was a Participant but who continues in active employment
for more than twelve months after ceasing to be an Officer shall be eligible,
upon application, to receive a vested annual retirement benefit calculated in
accordance with Sections 5.01(a), 5.02, 5.04 and



--------------------------------------------------------------------------------

5.05, utilizing as an offset the amount of benefits payable under the Company
Plan and the Supplemental Plan calculated as if the Participant had elected a
single life annuity form of benefit under the Company Plan, and such former
Officer shall not be eligible for the survivor benefits described in Section
5.03. This Section 3.01(c) shall not apply after the occurrence of a Change in
Control with respect to any individual who was an Officer on the date of the
Change in Control.

 

  (d) Each Employee who was a participant in a prior plan, but who is not
eligible to participate in this Plan, shall continue to have his or her rights
to executive pension benefits determined under such prior plan.

 

ARTICLE IV

 

CREDITED SERVICE

 

4.01 Credited Service

 

Credited Service under this Plan shall be calculated on the basis of Credited
Service as defined in the Company Plan for the following periods:

 

  (a) periods of employment as an Officer; and

 

  (b) up to twelve months of active employment with the Company immediately
following termination of Officer status, or, if longer, the number of months of
a Company approved leave of absence due to Disability immediately following
termination of Officer status; and

 

  (c) employment prior to becoming an Officer with the Company including a
predecessor or an Affiliated Company or 50% Affiliated Company for the period of
time such company was an Affiliated Company or 50% Affiliated Company. However,
if a Participant receives Credited Service under the Company Plan for employment
with a company before it became an Affiliated Company or 50% Affiliated Company,
Credited Service shall include the period of employment with such company.



--------------------------------------------------------------------------------

ARTICLE V

 

CALCULATION OF BENEFITS

 

5.01 Amount of Benefits

 

  (a) Subject to the adjustments set forth in Section 5.02, a Participant who
satisfies the vesting requirements described in Section 3.02(a) shall receive an
annual retirement benefit payable at Normal Retirement Date equal to:

 

  (1) 4% of the Participant’s Final Average Compensation for each year of
Credited Service not in excess of 10 including proportional credit for a
fraction of a year; plus

 

  (2) 1% of the Participant’s Final Average Compensation for each year of
Credited Service in excess of 10 (but not in excess of 30) including
proportional credit for a fraction of a year; minus

 

  (3) 50% of the Participant’s Primary Social Security Benefit.

 

  (b) The benefit payable from this Plan and described in paragraph (a) shall be
a monthly benefit paid in the form of a single life annuity if the Participant
is unmarried on the date that the Participant commences receipt of benefits, or
in the form of a joint and 50% surviving spouse annuity if the Participant is
married on the date the Participant commences receipt of benefits. The benefit
payable to a Participant shall not be reduced or increased as a result of such
payment in the surviving spouse benefit form or for any age difference between
the Participant and spouse. Other forms of annuity payments may be permitted if
allowed under section 409A of the Internal Revenue Code and regulations issued
thereunder.

 

5.02 Early Retirement Prior to Age 62

 

Benefits paid under this Plan shall be reduced by one- half of one percent
(0.5%) for each calendar month by which the commencement of benefits precedes
the first day of the month coincident with or next following the Participant’s
62nd birthday, provided that benefits cannot commence prior to the first day of
the month coincident with or next following attainment of age 55.

 

5.03 Death Benefits

 

  (a) In the event of the death of a Participant who, at the time of death, has
satisfied the vesting requirements described in Section 3.01(a) above, and who:

 

  (1) has not commenced retirement benefits under this Plan; and



--------------------------------------------------------------------------------

  (2) who has a surviving spouse, such Participant’s surviving spouse shall
receive a survivor’s benefit in the amount described in paragraph (b).

 

  (b) The amount payable under this paragraph shall be equal to the benefit the
spouse would have received if the Participant:

 

  (1) had terminated employment on the earlier of the date of death or the date
of the Participant’s actual termination of employment; and

 

  (2) had survived to the benefit commencement date described in subsection (c);
and

 

  (3) had begun to receive an immediate retirement benefit in the Normal Form
under Section 5.01(b); and

 

  (4) had died on the following day.

 

  (c) The benefit payable under this Section shall be paid to the surviving
spouse in the form of a single life annuity and shall commence on the first day
of the month coincident with or next following the month in which the
Participant’s death occurs, but not before the Participant would have attained
age 55.

 

  (d) No benefits shall be payable from this Plan to a surviving spouse (or any
other beneficiary) of a Participant unless the form of benefit paid to the
Participant provides for the payment of benefits upon the Participant’s death or
except as otherwise provided in this Section.

 

5.05 Benefit Offset

 

  (a) The retirement benefit determined under this Article and payable to a
Participant or surviving spouse shall be reduced by any benefit payable under
the Company Plan and the Supplemental Plan, calculated in accordance with
Section 6.01.

 

  (b) With respect to a Participant who is not a participant in the Company
Plan, the retirement benefit payable to the Participant or surviving spouse
shall be reduced by the amount of retirement pension payable under the plan of
any Affiliated Company or 50% Affiliated Company, including any governmental
plan retirement benefit or lump sum termination or similar entitlements, in
effect at the time of the Participant’s termination of employment.



--------------------------------------------------------------------------------

ARTICLE VI

 

BENEFIT PAYMENTS

 

6.01 Form of Benefit Payment

 

If a Participant should elect a form of benefit payment under the Company Plan
(or such other plan or program, unless impracticable not to so elect) which is
different than the form of benefit payment under this Plan, then for purposes of
determining the offset under Section 5.05, the Participant shall be deemed to be
in receipt of the amount of benefit payable as if the Participant had elected
the Normal Form of Benefit under the Company Plan.

 

6.02 Commencement of Benefits

 

Payment of a Participant’s vested benefits shall commence on the first day of
the month coincident with or next following the Participant’s separation from
service, but not before age 55. Notwithstanding the foregoing, distributions
upon a Participant’s separation from service will not be made earlier than six
months following the date of the Participant’s separation from service, if the
Participant is a Key Employee. Any benefit accrued and vested as of December 31,
2004 is exempt from the six-month delay.

 

6.03 Funding of Benefits

 

Benefits under this Plan shall not be funded and shall be paid out of the
general assets of the Company. The Company shall not be required to segregate
any funds for the Plan’s Participants. Notwithstanding any provision in this
Section 6.03 to the contrary, the Committee shall have the discretion but not
the obligation to fund this Plan through a trust of the type described in
Internal Revenue Service Private Letter Ruling 8502023.

 

6.04 Forfeiture and Suspension of Benefits

 

  (a) Any benefit payable under this Plan shall be suspended for any period
during which it is determined by the Committee that a Participant is engaged or
employed as a business owner, employee or consultant in any activity which is in
competition with any line of business of the Company existing as of the date of
the Participant’s termination of employment from the Company.



--------------------------------------------------------------------------------

  (b) Additionally, any benefit payable under this Plan shall be forfeitable in
the event it is found by the Committee that a Participant, either during or
following termination of employment with the Company, willfully engaged in any
activity which is determined by the Committee to be materially adverse or
detrimental to the interests of the Company, including any activity that might
reasonably be considered by the Committee to be of a nature warranting dismissal
of an employee for cause. If the Committee so finds, it may suspend benefits to
the Participant and, after furnishing notice to the Participant, may terminate
benefits under this Plan. The Committee will consider in its deliberation
relative to this provision any explanation or justification submitted to it in
writing by the Participant within 60 days following the giving of such notice.

 

  (c) Except as heretofore provided for in this Section 6.04, the acceptance by
a Participant of any benefit under this Plan shall constitute an agreement with
the provisions of this Plan and a representation that he or she is not engaged
or employed in any activity serving as a basis for suspension or forfeiture of
benefits hereunder. The Committee may require each Participant eligible for a
benefit under this Plan to acknowledge in writing prior to the payment of such
benefit that he or she will accept payment of benefits under this Plan only if
there is no basis for such suspension or forfeiture.

 

ARTICLE VII

 

ADMINISTRATION

 

7.01 Committee

 

The Plan shall be administered by the Committee, which shall administer the Plan
in a manner consistent with the administration of the Company Plan, except that
this Plan shall be administered as an unfunded plan that is not intended to meet
the requirements of Section 401 of the Code. The Committee shall be the Plan
administrator and named fiduciary of the Plan that has the discretionary
authority to control and manage the operation and administration of the Plan.
The Committee has the discretionary authority to supply omissions, make factual
determinations, and to decide any dispute that may arise regarding the rights of
Participants. All such decisions are binding and conclusive on all interested
parties.

 

7.02 Claims Procedure.

 

(a) Claims. Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as “claimant”),
or



--------------------------------------------------------------------------------

requesting information under the Plan shall present the request in writing to
the Committee, which shall respond in writing or electronically. The notice
advising of the denial shall be furnished to the claimant within ninety (90)
days of receipt of the benefit claim by the Committee, unless special
circumstances require an extension of time to process the claim. If an extension
is required, the Committee shall provide notice of the extension prior to the
termination of the ninety (90) day period. In no event may the extension exceed
a total of one hundred eighty (180) days from the date of the original receipt
of the claim.

 

  (b) Denial of Claim.

 

If the claim or request is denied, the written or electronic notice of denial
shall state:

 

  •   The reason(s) for denial;

 

  •   Reference to the specific Plan provisions on which the denial is based;

 

  •   A description of any additional material or information required and an
explanation of why it is necessary; and

 

  •   An explanation of the Plan’s claims review procedures and the time limits
applicable to such procedures, including the right to bring a civil action under
section 502(a) of ERISA.

 

  (c) Review of Claim.

 

Any claimant whose claim or request is denied or who has not received a response
within sixty (60) days may request a review by notice given in writing or
electronic form to the Committee. Such request must be made within sixty (60)
days after receipt by the claimant of the written or electronic notice of
denial, or in the event the claimant has not received a response, sixty (60)
days after receipt by the Committee of the claimant’s claim or request. The
claim or request shall be reviewed by the Committee which may, but shall not be
required to, grant the claimant a hearing. On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.

 

  (d) Final Decision.

 

The decision on review shall normally be made within sixty (60) days after the
Committee’s receipt of claimant’s claim or request. If an extension of time is
required for a hearing or other special circumstances, the claimant shall be
notified and the time limit shall be one hundred twenty (120) days. The decision
shall be in writing or in electronic form and shall:

 

  •   state the specific reason(s) for the denial;



--------------------------------------------------------------------------------

  •   reference the relevant Plan provisions;

 

  •   state that the claimant is entitled to receive, upon request and free of
charge, and have reasonable access to and copies of all documents, records and
other information relevant to the claim for benefits; and

 

  •   state that the claimant may bring an action under section 502(a) of ERISA.

 

All decisions on review shall be final and bind all parties concerned.

 

7.03 Plan Amendment and Termination

 

The Company expects to continue this Plan indefinitely, but reserves the right
to amend or discontinue it if, in its sole judgment, such a change is deemed
necessary or desirable. However, if the Company should amend or discontinue this
Plan, the Company shall be liable for any benefits accrued under this Plan
(determined on the basis of each Employee’s presumed termination of employment
as of the date of such amendment or discontinuance) as of the date of such
action. Any change to the Plan which adversely affects a Participant’s or
Beneficiary’s rights to benefits and/or the amount, form and manner in which
benefits are accrued, vested and/or paid shall not affect the Participant’s or
Beneficiary’s benefits accrued up to the date of the change. Changes which
adversely affect a Participant’s or Beneficiary’s rights under the Plan may only
take effect on the adoption date of the change and on a going forward basis.

 

7.04 No Employment Rights

 

Neither the action of the Company in establishing the Plan, nor any provisions
of the Plan, nor any action taken by the Company or by the Committee shall be
construed as giving to any employee of the Company or any of its subsidiaries
the right to be retained in its employ, or any right to payment except to the
extent of the benefits provided by the Plan.

 

7.05 Severability of Provisions

 

If any provision of this Plan is determined to be void by any court of competent
jurisdiction, the Plan shall continue to operate and, for the purposes of the
jurisdiction of that court only, shall be deemed not to include the provision
determined to be void.

 

7.06 Non-Assignability

 

Except as required by applicable law, no benefits under this Plan shall be
subject in any manner to alienation, anticipation, sale, transfer, assignment,
pledge, or encumbrance.



--------------------------------------------------------------------------------

7.07 Withholding

 

The Company shall have the right to withhold any and all state, local, and
Federal taxes which may be withheld in accordance with applicable law.

 

7.08 Governing Law

 

Except to the extent superseded by ERISA, all questions pertaining to the
validity, construction, and operation of the Plan shall be determined in
accordance with the laws of the Commonwealth of Pennsylvania.